Citation Nr: 1332084	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for pneumonia, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for bronchitis, to include as secondary to the service-connected diabetes mellitus.

3. Entitlement to an initial rating in excess of 10 percent for coronary artery disease, prior to May 31, 2007.

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease, from May 31, 2007 to August 26, 2009.

5. Entitlement to a rating in excess of 60 percent for coronary artery disease, since August 27, 2009.

6.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

7.  Entitlement to a compensable rating for residuals of malaria.

8.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Louisville, Kentucky has current jurisdiction.

In a February 2013 rating decision, the evaluation assigned to the Veteran's coronary artery disease was increased to 30 percent from May 31, 2007, and 60 percent from August 27, 2009.  As less than the maximum benefit was awarded, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been characterized as shown on the title page to depict the staged ratings assigned.

In the course of the appeal, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In August 2013, he submitted a statement wherein he withdrew his hearing request. Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

Finally, the Veteran has contended he is unemployable due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As such, the Board has characterized the appeal as encompassing a claim for a TDIU.  

In this regard, the Board notes that by way of a February 2013 rating decision, the Veteran was awarded a 100 percent schedular disability rating from September 15, 2011.  

The Board has considered documentation included in the Virtual VA system.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before the appeal can be properly adjudicated.

Initially, the Board notes that there may be outstanding VA treatment records pertinent to the claim.  In May 2010, the Veteran indicated that he has received treatment at the VA Medical Center in Columbia, South Carolina.  The claims file does not presently contain treatment records from this VA facility.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These records should be obtained before the claims are adjudicated by the Board.

Additionally, there appears to be outstanding private treatment records pertinent to the appeal.  In August 2006 VA Forms 21-4142, the Veteran indicated he received treatment at Hillcrest Hospital and from Dr. D. Berzon.  In a November 2008 letter from the Veteran's then-attorney, it was stated that the Veteran had been treated by Dr. K. Knauer.  In VA Forms 21-4142 received in November 2010, the Veteran indicated treatment at Geauga Family Physicians,  Ravenwood Mental Health Center, Windsor-laurelwood Hospital, New Directions, Inc., and Kaplan Consulting & Counseling, Inc.  It does not appear that any of these records have been requested.  The file further indicates that as of February 2012, the Veteran was incarcerated at the Richland Correctional Institution.  Any treatment records from this facility should also be requested.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

A remand is also necessary to obtain a medical opinion on the service connection claims in this case.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013). 

The Veteran has been diagnosed with recurrent pneumonia, documented in an April 2010 VA treatment record, and bronchitis, documented in a February 2011 VA treatment record.  He is service-connected for diabetes mellitus and contends his pneumonia and bronchitis are related to this disability.  A VA examination has not been afforded for these claims.  The Board finds that a medical opinion, addressing the issue of secondary service connection, should be obtained prior to appellate adjudication of these claims.

Finally, with regard to the claim for TDIU prior to September 15, 2011, the Board finds that any decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment from the following sources:
     a.  Hillcrest Hospital 
     b.  Dr. D. Berzon  
     c.  Dr. K. Knauer  
     d.  Geauga Family Physicians
     e.  Ravenwood Mental Health Center
     f.  Windsor-laurelwood Hospital
     g.  Kaplan Consulting & Counseling, Inc.
     h.  New Directions, Inc.
     i.  Richland Correctional Institution.  

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Ask the Veteran to identify all VA facilities at which he has received treatment.  Then, the RO/AMC should obtain all VA treatment records pertaining to the Veteran.  Specifically, the RO should obtain any VA treatment records from the VA Medical Center in Columbia, South Carolina.

If no records can be obtained, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

4.  The Veteran should be afforded a VA respiratory examination to address the nature and likely etiology of his pneumonia and bronchitis.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from pneumonia or bronchitis due to an injury or other event or incident of his period of active service.  
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that the Veteran suffers from pneumonia or bronchitis that was caused or aggravated (permanently made worse) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

7.  The AOJ should address the issue of entitlement to a total rating based upon individual unemployability.  All appropriate development should be conducted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


